Citation Nr: 0212848	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a higher initial evaluation for early, 
mild degenerative joint disease, medial compartment, of the 
left knee.

2. Entitlement to a higher initial evaluation for early, mild 
degenerative joint disease, medial compartment, of the right 
knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin that granted service 
connection for degenerative joint disease of the medial 
compartment of each knee and assigned a 10 percent evaluation 
for each knee.  The veteran has disagreed with the assigned 
rating.

The Board notes that a statement of the case issued in 
September 2000 addressed the issue of entitlement to an 
increased rating for a psychiatric disability.  Since the 
veteran's substantive appeal made no mention of this matter, 
this decision is limited to the issues noted on the preceding 
page.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's early, mild degenerative joint disease, 
medial compartment, of the left knee, is confirmed by x-ray 
evidence, but the objective medical evidence does not show 
the involvement of two or more major joints or two or more 
minor joint groups, nor recurrent subluxation or lateral 
instability; it also produces minimal painful limitation of 
motion, but not at a compensable level under the applicable 
limitation of motion codes.

3.  The veteran's early, mild degenerative joint disease, 
medial compartment, of the right knee, is confirmed by x-ray 
evidence, but the objective medical evidence does not show 
the involvement of two or more major joints or two or more 
minor joint groups, nor recurrent subluxation or lateral 
instability; it also produces minimal painful limitation of 
motion, but not at a compensable level under the applicable 
limitation of motion codes.

CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation of the 
veteran's early, mild degenerative joint disease, medial 
compartment, of the left knee, have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, Part 4, including 4.71a, 
Diagnostic Code 5003 (2001).

2. The criteria for a higher initial evaluation of the 
veteran's early, mild degenerative joint disease, medial 
compartment, of the right knee, have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, Part 4, including 4.71a, 
Diagnostic Code 5003 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the June 
2000 rating decision, the September 2000 statement of the 
case, the January 2002 supplemental statement of the case and 
in letters from the RO.  The Board also finds that the RO met 
its duty to assist by making satisfactory efforts to ensure 
that all relevant evidence was associated with the claims 
file, noting that it contains service medical records, as 
well as private and VA medical records.  In addition, the 
veteran was afforded VA examinations and appropriate testing, 
as well as opportunities for a hearing.

The veteran was service-connected for his early, mild 
degenerative joint disease, medial compartment, of the left 
knee (left knee disability) and his early, mild degenerative 
joint disease, medial compartment, of the right knee (right 
knee disability) in a June 2000 rating decision.  He first 
expressed disagreement with the original assignment of the 
disability ratings following the award of service connection, 
and as such, the severity of his knee disabilities will be 
considered during the entire period from the initial 
assignment of these ratings to the present.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).
In support of his claim, the veteran submitted treatment 
records from D.D.O., M.D., dated from August 1997 to February 
2000.  Dr. O. noted the degenerative joint disease diagnosis, 
and problems with pain, stiffness and ambulation.  There was 
no documented limitation of motion, recurrent subluxation or 
lateral instability.

At a May 2000 VA joints evaluation, the examiner noted pain 
to flexion of 120 degrees bilaterally (with range of motion 
from 0 to 120 degrees for each knee).  The veteran's gait was 
reported as slow and unsteady, but knee stability was also 
noted.    

A July 2000 statement from the veteran's wife listed her 
observations of the veteran's ambulatory difficulties and 
knee pain, noting that she often had to offer him physical 
support and had to watch out for him in case his knees gave 
way.  She also noted that his knee disabilities greatly 
affected his daily activities.

At a December 2000 VA joints examination, the veteran noted 
constant sharp pain and occasional instability.  Range of 
motion for the right knee was 0 to 125 degrees and 0 to 130 
degrees on the left.  No pain was noted.  The examiner 
compared clinical with dynamic examination, and stated that 
he found no difference in the findings from either, except 
for some right thigh muscle spasm during dynamic examination.  
He noted that stability tests remained negative after dynamic 
examination.  He acknowledged the veteran's complaints of 
more extensive knee problems during flare-ups, but stated 
that it was not feasible for him to determine that additional 
degree of loss of motion.

The RO also ordered isokinetic testing, conducted in July 
2001.  A VA physical therapist noted in an August 2001 report 
that the veteran exhibited pain and stiffness in his knee, of 
which he had difficulty assigning a focal location.  He 
concluded that he would not deny the legitimacy of the pain 
complaints, but noted that there were some inconsistencies in 
the testing results that made it difficult to know the 
specific etiology of the symptomatology.  In an October 2001 
report, a VA examiner noted that at the December 2000 VA 
examination, the veteran's complaints appeared to be out of 
line with the clinical findings, and that radiograph test 
results appeared to be mild in nature.  He noted that the 
July 2001 isokinetic testing demonstrated a deficit from side 
to side in the range of 20 to 30 percent on the right, and 
minimal leg strength.  He opined that although these findings 
support the veteran's complaints of an inability to stand 
unsupported, it is unlikely that they relate to the mild 
physical findings in his knees.  

The veteran's left and right knee disabilities are each 
currently rated 10 percent disabling under Diagnostic Code 
(DC) 5003, based on findings of degenerative joint disease as 
confirmed by x-ray.  Under DC 5003, degenerative arthritis 
established by x-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, as 
in this case, the limitation of motion of the specific joint 
or joints is noncompensable under the appropriate diagnostic 
codes (see 38 C.F.R. Part 4, Plate II, DC 5256, DC 5260, DC 
5261), a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a.

DC 5003 affords a maximum rating of 20 percent in cases of 
degenerative arthritis shown by x-ray to involve two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  
In this case, the x-ray evidence does not indicate the 
involvement of more than one joint, so a 20 percent rating 
cannot be assigned for either knee under this code.  The 
Board has also considered other arthritic codes that may 
apply to afford a higher initial evaluation, but finds that 
DC 5003 is the only appropriate code available.  

The Board notes that possibly applicable codes include DC 
5258 (for dislocated semilunar cartilage) and DC 5259 (for 
removal of semilunar cartilage), but the record does not show 
any evidence of these conditions.  See 38 C.F.R. § 4.71a. 

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), however, the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.   The 
General Counsel for VA, in a July 1, 1997, precedent opinion 
(VAOPGCPREC 23-97), has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 (for recurrent subluxation or 
lateral instability).  If a knee disability is already rated 
under DC 5257, the veteran must have limitation of motion 
that at least meets the criteria for a noncompensable rating 
under DC 5260 or DC 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a noncompensable rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Also, the General Counsel, in VAOPGCPREC 9-
98, held that a separate rating for arthritis could be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59 
(2002).  See also Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  Accordingly, where additional disability 
is shown, a veteran rated under 5257 can be compensated under 
5003, and vice versa.

Here, as previously noted, the veteran has only 
noncompensable limitation of motion under the applicable 
codes, and the RO assigned a 10 percent rating for each knee 
under DC 5003.  The record does note the veteran's complaints 
of his knees giving way.  The competent medical evidence of 
record, however, has demonstrated neither recurrent 
subluxation nor lateral instability of either knee on 
objective examination.  Because of the lack of demonstrable 
recurrent subluxation or lateral instability, the Board 
cannot justify a separate rating under DC 5257.

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion and has considered both the veteran's 
complaints and the examiners' findings.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board finds that pain was 
considered in evaluating veteran's limitation of movement, 
and because pain is an element of the 10 percent arthritis 
ratings, the veteran is not entitled to increased ratings as 
the result of confirmed knee pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. at 206-207.  
Moreover, while the veteran may have limited motion due to 
pain, the Board concludes that his knee disabilities more 
nearly approximate the criteria for the currently assigned 10 
percent evaluations under DC 5003, and so he is not entitled 
to higher evaluations on the basis of the objective evidence 
of record.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim for 
a higher initial evaluation for either of the veteran's 
knees, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that these disabilities 
have: (1) caused marked interference with employment beyond 
the interference contemplated in the current 10 percent 
ratings; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).








ORDER

Entitlement to a higher initial evaluation for the veteran's 
early, mild degenerative joint disease, medial compartment, 
of the left knee, is denied.

Entitlement to a higher initial evaluation for the veteran's 
early, mild degenerative joint disease, medial compartment, 
of the right knee, is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

